Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 5, 1987, convicting him of criminal possession of a forged instrument in the second degree and attempted grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who has interposed no challenge to his plea of guilty, acknowledged during the plea allocution that no promise was being made concerning sentence and that he understood he could receive a sentence of up to seven years. He therefore cannot be heard to complain that an alleged off-the-record "promise” by the prosecutor of a 2- to 4-year term induced his plea (People v Selikoff, 35 NY2d 227, cert denied 419 US 1122). The defendant’s present claim that he was denied effective assistance of counsel is not established by the record and should have been raised by a collateral or postjudgment motion (cf., People v Brown, 45 NY2d 852). Finally, we do not find that the sentence imposed is harsh or excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Eiber, Sullivan and Harwood, JJ., concur.